             Case 1:21-cv-02068 Document 2 Filed 08/02/21 Page 1 of 14




Bruce Fein (D.C. Bar No. 446615)
FEIN & DELVALLE PLLC
300 New Jersey Avenue, N.W., Suite 900
Washington, D.C. 20001
Phone: 202-465-8728
Email: bruce@feinpoints.com
Attorney for Plaintiff

         ________________________________________________________________
                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

Indigenous People of Biafra,
a UK registered Community
Interest Company, 160 London
Road Barking IG11 8BB, London,
United Kingdom,

                Plaintiff,                       Civil Action No.

v.

Secretary of State Tony Blinken                     Honorable Judge__________________
in his official capacity, U.S. State
Department, 2201 C St., N.W.
Washington, D.C. 20520, and                    COMPLAINT FOR DECLARATORY
Secretary of Defense Lloyd                       AND INJUNCTIVE RELIEF
Austin, in his official capacity,
1400 Defense Blvd., Washington,
D.C. 20301

               Defendants.

      ____________________________________________________________________


              COMPLAINT FOR VIOLATION OF LEAHY AMENDMENTS

     Plaintiff, Indigenous People of Biafra, through its undersigned attorney, for itself and on

behalf of its members John Does 1-10, brings this Complaint for actual and threatened violations

of the Leahy Amendments, 22 U.S.C. 2378d, and 10 U.S.C. 2249e, and the Administrative

Procedure Act, 5 U.S.C. 706 (A) and (C) seeking declaratory and injunctive relief against



                                                1
             Case 1:21-cv-02068 Document 2 Filed 08/02/21 Page 2 of 14




Defendants Secretary of State Tony Blinken and Secretary of Defense Lloyd Austin, in their

official capacities and states as follows:

                             SUBJECT MATTER JURISDICTION

   1. This Court possesses subject matter jurisdiction over Plaintiff’s claims under 28 U.S.C.

       1331 because they arise under federal law, among other things, 22 U.S.C.2378d and 10

       U.S.C. 2249e (‘Leahy Amendments”), and 5 U.S.C. 706 (A) and (C).

                                      PERSONAL JURISDICTION

   2. This Court has personal jurisdiction over Defendants because their offices are in this

       District and their actions in this District allegedly caused or threatened injury to

       Defendants.

                                                 VENUE

   3. Venue is proper in this District under 28 U.S.C. 1391 (b) (1) and (2) because Defendants

       reside here and the acts or omissions that gave rise to Plaintiff’s claims occurred in the

       District.

                                                PARTIES

   4. Plaintiff, Indigenous People of Biafra (IPOB), is a registered Community Interest

       Company that advocates through peaceful means an independent Biafran nation separate

       from Nigeria. The overwhelming majority of Biafrans—60-70 million strong—support

       IPOB’s goal.

   5. John Doe 1 is a member of Indigenous People of Biafra (IPOB) who resides in Imo State

       in southeast Nigeria on land historically occupied by Biafrans. John Doe 1 reasonably

       fears death, bodily injury, or destruction of his property by A-29 Super Tucano military




                                                 2
        Case 1:21-cv-02068 Document 2 Filed 08/02/21 Page 3 of 14




   aircraft if the planes are delivered by the United States to the Government of Nigeria and

   incorporated into the Nigerian Air Force to assist the ongoing genocide of Biafrans.

6. John Doe 2 is a member of Indigenous People of Biafra who is a native of Imo State in

   southeast Nigeria on land historically occupied by Biafrans. John Doe 2 reasonably fears

   death, bodily injury, or destruction of his property by A-29 Super Tucano military aircraft

   if the planes are delivered by the United States to the Government of Nigeria and

   incorporated into the Nigerian Air Force to assist the ongoing genocide of Biafrans.

7. John Doe 3 is a member of Indigenous People of Biafra who is a native of Ebonyi State in

   southeast Nigeria on land historically occupied by Biafrans. John Doe 3 reasonably fears

   death, bodily injury, or destruction of his property by A-29 Super Tucano military aircraft

   if the planes are delivered by the United States to the Government of Nigeria and

   incorporated into the Nigerian Air Force to assist the ongoing genocide of Biafrans.

8. John Doe 4 is a member of Indigenous People of Biafra who is a native of Imo State in

   southeast Nigeria on land historically occupied by Biafrans. John Doe 4 reasonably fears

   death, bodily injury, or destruction of his property by A-29 Super Tucano military aircraft

   if the planes are delivered by the United States to the Government. of Nigeria and

   incorporated into the Nigerian Air Force to assist the ongoing genocide of Biafrans.

9. John Doe 5 is a member of Indigenous People of Biafra who is a native of Imo Sate in

   southeast Nigeria on land historically occupied by Biafrans. John Doe 5 reasonably fears

   death, bodily injury, or destruction of his property by A-29 Super Tucano military aircraft

   if the planes are delivered by the United States to the Government. of Nigeria and

   incorporated into the Nigerian Air Force to assist the ongoing genocide of Biafrans.




                                            3
        Case 1:21-cv-02068 Document 2 Filed 08/02/21 Page 4 of 14




10. John Doe 6 is a member of Indigenous People of Biafra who is a native of Imo State in

   southeast Nigeria on land historically occupied by Biafrans. John Doe 6 reasonably fears

   death, bodily injury, or destruction of his property by A-29 Super Tucano military aircraft

   if the planes are delivered by the United States to the Government. of Nigeria and

   incorporated into the Nigerian Air Force to assist the ongoing genocide of Biafrans.

11. John Doe 7 is a member of Indigenous People of Biafra who is a native of Imo State in

   southeast Nigeria on land historically occupied by Biafrans. John Doe 7 reasonably fears

   death, bodily injury, or destruction of his property by A-29 Super Tucano military aircraft

   if the planes are delivered by the United States to the Government. of Nigeria and

   incorporated into the Nigerian Air Force to assist the ongoing genocide of Biafrans.

12. John Doe 8 is a member of Indigenous People of Biafra who is a native of Imo State in

   southeast Nigeria on land historically occupied by Biafrans. John Doe 8 reasonably fears

   death, bodily injury, or destruction of his property by A-29 Super Tucano military aircraft

   if the planes are delivered by the United States to the Government. of Nigeria and

   incorporated into the Nigerian Air Force to assist the ongoing genocide of Biafrans.

13. John Doe 9 is a member of Indigenous People of Biafra who is a native of Imo State in

   southeast Nigeria on land historically occupied by Biafrans. John Doe 9 reasonably fears

   death, bodily injury, or destruction of his property by A-29 Super Tucano military aircraft

   if the planes are delivered by the United States to the Government. of Nigeria and

   incorporated into the Nigerian Air Force to assist the ongoing genocide of Biafrans.

14. John Doe 10 is a member of Indigenous People of Biafra who is a native of Ebonyi State

   in southeast Nigeria on land historically occupied by Biafrans. John Doe 10 reasonably

   fears death, bodily injury, or destruction of his property by A-29 Super Tucano military



                                            4
         Case 1:21-cv-02068 Document 2 Filed 08/02/21 Page 5 of 14




   aircraft if the planes are delivered by the United States to the Government. of Nigeria and

   incorporated into the Nigerian Air Force to assist the ongoing genocide of Biafrans.

15. Defendant Tony Blinken is the United States Secretary of State entrusted with

   administering Leahy Amendment 1, 22 U.S.C. 2378d, which generally prohibits military

   assistance under the Foreign Assistance Act of 1961 or the Arms Export Control Act “to

   any unit of the security forces of a foreign country if the Secretary of State has credible

   evidence that such unit has committed gross violations of human rights.”

16. Defendant Lloyd Austin is the United States Secretary of Defense entrusted with

   administering Leahy Amendment 2, 10 U.S.C. 2249e, which generally prohibits the

   expenditure of monies “for any training, equipment, or other assistance for a unit of a

   foreign security force if the Secretary of Defense has credible information that the unit has

   committed a gross violation of human rights.”

                                      STATEMENT

17. IPOB’s mission is a Biafran sovereignty independent of the radical Fulani dominated

   Government of Nigeria through peaceful means. IPOB advocates a Biafran referendum

   organized and conducted by the United Nations to achieve Biafran sovereignty. In 2011,

   that protocol was followed in enabling South Sudan to establish sovereignty independent

   of Sudan.

18. Biafrans predominantly occupy lands in southeast Nigeria.

19. Biafrans sport a unique ethnicity, democratic culture, history, and traditions in Nigeria

   distinct from Nigeria’s radical, Islamic Fulani or Yoruba.

20. Biafrans are a political, religious, and ethnic minority in Nigeria numbering

   approximately 70 million. They are overwhelmingly Christian. They are generally



                                             5
        Case 1:21-cv-02068 Document 2 Filed 08/02/21 Page 6 of 14




   unrepresented in the corridors of power, including the security services, which are

   completely controlled by the radical, Islamic Fulani. Biafrans have been persecuted at the

   hands of the Fulani since Nigeria’s independence from Great Britain in 1960. The

   primary livelihood of the Fulani are the killing, torture, and plunder of Biafrans. More

   than a century ago, Great Britain compelled the amalgamation of Biafrans with the Fulani

   under a single colonial establishment in furtherance of their divide-and-conquer strategy

   to control indigenous populations.

21. Boko Haram in Nigeria is associated with ISIS or Al Qaeda and is listed as a foreign

   terrorist organization by the United States Department of State.

22. Muhammadu Buhari is the President of Nigeria. He was elected in 2015 and re-elected in

   2019. Mr. Buhari subscribes to radical Islam. He acquiesces in the application of Sharia

   law in twelve of Nigeria’s thirty-six States. Before his presidency, Mr. Buhari acted as a

   spokesperson for Boko Haram, and he remains an adherent to its rebarbative murderous

   ambitions. From 1983-1985, Mr. Buhari ruled Nigeria as a military dictator earmarked by

   grisly human rights violations following a coup.

23. Mr. Buhari participated in the 1967-1970 Civil War in Nigeria as a military leader

   responsible for the slaughter of more than one million Biafrans.

24. At present, President Buhari is conducting a genocide of Biafrans that is under

   investigation by the International Criminal Court through use of his Fulani controlled

   security forces, including the Nigerian Air Force. On or around March 5-8, 2021, in Orlu,

   Imo State, the Nigerian police under the command of Deputy Commissioner of Police,

   Mr. Abba Kyari, in a rampage indiscriminately abducted innocent young men and women

   and transported them to unknown locations. Since then, they have been neither seen nor



                                            6
         Case 1:21-cv-02068 Document 2 Filed 08/02/21 Page 7 of 14




   reunited with their families. Concurrently, the Deputy Commissioner presided over the

   burning of several houses and damaging of property owned by Biafrans because

   perceived to be advocating Biafran freedom. Other Biafrans were killed. On April 15-

   18, 2021, the Deputy Commissioner indiscriminately arrested Biafrans at all major

   intersections (including teenagers), beat them, and drove them to unknown locations

   without accusation of crime. On May 21, 2021, the Nigerian Air Force bombarded the

   village of Amuzi, Obowa in Imo State using helicopter gunboats. Many Biafran villagers

   were killed and buildings and farmland were destroyed.

25. On June 18, 2021, Mr. Buhari used helicopter gunboats to bombard the Biafran people of

   Ihitte, Ukwa in Imo State killing 25 and destroying buildings, churches, and farms.

26. On February 18, 2021, Mr. Buhari used helicopter gunboats to bombard Orlu in Imo

   State. Many Biafran’s were killed or wounded, including women and children.

27. On or about June 2, 2021, President Buhari in a tweet pledged to exterminate Biafrans in

   the manner of the 1967-1970 Civil War if they persisted in advocating for a sovereign

   Biafran nation.

28. Twitter deleted Mr. Buhari’s threatening tweet for violating its user guidelines.

29. In retaliation, Mr. Buhari indefinitely suspended twitter operations in Nigeria.

30. In flagrant violation of international law, on or about June 2021, in furtherance of the

   ongoing genocide of Biafrans, President Buhari orchestrated the torture and kidnapping of

   IPOB leader Nnamdi Kanu from Kenya by using thuggish quasi-mercenaries. Nnamdi

   Kanu was charged with terrorism and companion offenses before a pliable Nigerian

   judiciary—a de facto arm of President Buhari.




                                             7
         Case 1:21-cv-02068 Document 2 Filed 08/02/21 Page 8 of 14




31. The United States Commission on International Religious Freedom recommended in 2020

   that the State Department designate Nigeria as a Country of Particular Concern for

   engaging in and tolerating systematic, ongoing, and egregious violations of religious

   freedom, including persecution of the Christian Biafran community.

32. On or about August 3, 2017, President Donald Trump approved the $600 million sale of

   12 A-29 Super Tucano military aircraft to Nigeria professedly for use in fighting

   international terrorism, including Boko Harem. The Trump administration was notorious

   for its indifference to human rights violations by foreign governments, for example,

   resisting sanctions against Saudi Arabia’s Crown Prince despite his assassination of

   Washington Post journalist Jamal Khashoggi.

33. President Buhari’s intends to use the Super Tucano advanced weapons to kill and maim

   Biafrans and destroy their property in his ongoing genocide conducted by Fulani controlled

   security forces guilty of atrocious human rights violations as exemplified in paragraphs 23-

   26, supra.

34. On or about July 19, 2021, the Biden administration delivered six (6) of the twelve (12) A-

   29 Super Tucano military aircraft to Nigeria. They are slated to be formally commissioned

   into the Nigerian Air Force within a few weeks before becoming operational.

35. Based on their Christian religion, their Biafran heritage, IPOB membership, peaceful

   advocacy of an independent Biafran state, and the ongoing genocide of Biafrans by

   President Buhari, John Does 1-10 reasonably fear that the A-29 Super Tucano aircraft will

   be used imminently to kill or maim them physically or to destroy their property by Fulani

   controlled security forces guilty of egregious human rights violations, including

   extrajudicial killings, torture, and rape.



                                                8
         Case 1:21-cv-02068 Document 2 Filed 08/02/21 Page 9 of 14




36. In 2008, Congress enacted Leahy Amendment Number 1, 22 U.S.C. 2378d. It generally

   prohibits military assistance to any unit of the security services of a foreign country if the

   Secretary of State possesses credible evidence that such unit has committed gross

   violations of human rights. The prohibition may be waived if the Secretary determines that

   the government of the foreign country is taking effective measures to prosecute the human

   rights culprits.

37. Among other things, the purpose of Leahy Amendment Number 1 is to shield citizens of

   foreign sovereigns from harm caused by United States weapons in the hands of security

   forces guilty of gross human rights violations.

38. In 2014, Congress enacted Leahy Amendment Number 2, 10 U.S.C. 2249e. It generally

   prohibits the use of Defense Department funds to assist through training, equipment, or

   otherwise units of foreign security forces if the Secretary of Defense possesses credible

   information of their complicity in gross human rights violations. The Secretary may waive

   the prohibition for “extraordinary circumstances” or by determining that the foreign

   government has taken necessary corrective steps or to assist humanitarian operations or in

   national security emergencies.

39. Among other things, the purpose of Leahy Amendment Number 2 is to shield citizens of

   foreign sovereigns from harm caused by United States weapons in the hands of security

   forces guilty of gross human rights violations.

40. All conditions precedent to this action have occurred or have been performed.

                            COUNT 1-Leahy Amendment Number 1

41. Plaintiff repeats and re-alleges paragraphs 1-40 above as if fully set forth herein.




                                              9
        Case 1:21-cv-02068 Document 2 Filed 08/02/21 Page 10 of 14




42. Every unit of Nigeria’s security forces are guilty of gross violations of human rights

   against Biafrans, including the Nigerian Air Force, which is known to Defendant

   Secretary of State Tony Blinken.

43. Defendant Blinken has not determined that the Government of Nigeria is taking effective

   measures to bring the responsible members of the security forces units to justice.

44. The delivery of six (6) Super Tucano military aircraft to the Government of Nigeria under

   the Foreign Assistance Act of 1961 of the Arms Export Control Act violated Leahy

   Amendment Number 1, 22 U.S.C. 2378d.

45. Defendant Blinken is planning imminently to deliver six (6) additional Super Tucano

   military aircraft to the Government of Nigeria for use by security forces guilty of gross

   violations of human rights against Biafrans in violation of Leahy Amendment Number 1,

   22 U.S.C. 2378d.

46. IPOB members John Does 1-10 reasonably fear that the Super Tucano military aircraft

   will be used by the Nigerian Air Force to kill or injure them or to destroy their property

   because of their IPOB membership and Biafran heritage.

              COUNT 2- Section 10 of the Administrative Procedure Act
47. Plaintiff repeats and re-alleges paragraphs 1-46 as if fully set forth herein.

48. Every unit of Nigeria’s security forces is guilty of gross violations of human rights

   against Biafrans, including the Nigerian Air Force, which is known to Defendant

   Secretary of State Tony Blinken.

49. Defendant Blinken has not determined that the Government of Nigeria is taking effective

   measures to bring the responsible members of the security forces units to justice.

50. The delivery of six (6) Super Tucano military aircraft to the Government of Nigeria under

   the Foreign Assistance Act of 1961 of the Arms Export Control Act was exceeded

                                              10
        Case 1:21-cv-02068 Document 2 Filed 08/02/21 Page 11 of 14




   statutory authority in violation of Leahy Amendment Number 1, 22 U.S.C. 2378d, and

   the Administrative Procedure Act, 5 U.S.C. 706 (2) (A) and (C).

51. Defendant Blinken is planning imminently to deliver six (6) additional Super Tucano

   military aircraft to the Government of Nigeria for use by security forces guilty of gross

   violations of human rights against Biafrans in violation of Leahy Amendment Number 1,

   22 U.S.C. 2378d and the Administrative Procedure Act, 5 U.S.C. 706 (2) (A) and (C).

52. Plaintiff members John Doe 1-10 reasonably fear that the Super Tucano military aircraft

   will be used by Nigerian Air Force imminently to kill or injure them or to destroy their

   property because of their IPOB membership, religion, and Biafran heritage.

                            COUNT 3-Leahy Amendment Number 2

53. Plaintiff repeats and re-alleges paragraphs 1-52 as if fully set forth herein.

54. Every unit of Nigeria’s security forces is guilty of gross violations of human rights

   against Biafrans, including the Nigerian Air Force, which is known to Defendant

   Secretary of Defense Lloyd Austin.

55. Defendant Austin has not determined that the exception or waiver provisions of 10

   U.S.C. 2249e apply to the delivery of Super Tucano military aircraft to the Nigerian Air

   Force.

56. The prior delivery of six (6) Super Tucano military aircraft to the Government of Nigeria

   for use by security forces guilty of gross violations of human rights contravened Leahy

   Amendment Number 2, 10 U.S.C. 2249e.

57. Defendant Austin is planning imminently to deliver six (6) additional Super Tucano

   military aircraft to the Government of Nigeria for use by security forces guilty of gross




                                              11
          Case 1:21-cv-02068 Document 2 Filed 08/02/21 Page 12 of 14




   violations of human rights against Biafrans in violation of Leahy Amendment Number 2,

   10 U.S.C. 2249e.

58. Plaintiff members John Does 1-10 reasonably fear that the Super Tucano military aircraft

   following their impending delivery to the Government of Nigeria will be used by

   Nigerian Air Force to kill or injure them or to destroy their property because of their

   IPOB membership, religion, and Biafran heritage.

               COUNT IV-Section 10 of the Administrative Procedure Act

59. Plaintiff repeats and re-alleges paragraphs 1-58 as if fully set forth herein.

60. Every unit of Nigeria’s security forces is guilty of gross violations of human rights

   against Biafrans, including the Nigerian Air Force, which is known to Defendant

   Secretary of Defense Lloyd Austin.

61. Defendant Austin has not determined that the exception or waiver provisions of 10

   U.S.C. 2249e apply to the delivery of Super Tucano military aircraft to the Nigerian Air

   Force.

62. The delivery of six (6) Super Tucano military aircraft to the Government of Nigeria for

   use by security forces guilty of gross violations of human right against Biafrans

   contravened Leahy Amendment Number 2, 10 U.S.C. 2249e and the Administrative

   Procedure Act, 5 U.S.C. 706 (A) and (C).

63. Defendant Austin is planning imminently to deliver six (6) additional Super Tucano

   military aircraft to the Government of Nigeria for use by security forces guilty of gross

   violations of human rights against Biafrans in contravention of Leahy Amendment

   Number 2, 10 U.S.C. 2249e and the Administrative Procedure Act, 5 U.S.C. 706 (A) and

   (C).



                                              12
            Case 1:21-cv-02068 Document 2 Filed 08/02/21 Page 13 of 14




   64. Plaintiff members John Does 1-10 reasonably fear that the delivery to the Government of

       Nigeria of Super Tucano military aircraft will be used by the Nigerian Air Force

       imminently to kill or injure them or to destroy their property because of their IPOB

       membership and Biafran heritage.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants on all counts jointly

and severally as follows:

       a) For a declaratory judgment that Defendants’ past and impending delivery of Super

           Tucano military aircraft to the Nigerian Air Force violate or would violate Leahy

           Amendments Numbers 1 and 2, 22 U.S.C. 2378d and 10 U.S.C. 2249e, and the

           Administrative Procedure Act, 5 U.S.C. 706 (A) and (C);

       b) For an injunction against Defendants prohibiting any further delivery of Super

           Tucano military aircraft to the Nigerian Air Force in violation of Leahy Amendments

           Numbers 1 and 2, 22 U.S.C. 2378d and 10 U.S.C. 2249e, and the Administrative

           Procedure Act, 5 U.S.C. 706 (A) and (C);

       c) For an injunction directing Defendants to seek the return of the six (6) Super Tucano

           aircraft already delivered to the Nigerian Air Force in violation of the Leahy

           Amendments Numbers 1 and 2, 22 U.S.C. 2378d and 10 U.S.C. 249e, and the

           Administrative Procedure Act, 5 U.S.C. 706 (A) and (C).

       d) For costs incurred by Plaintiffs in this action; and,

       e) For such other relief as the Court deems just and proper.

Respectfully submitted this 31st day of July 2021

/s/Bruce Fein
Bruce Fein (D.C. Bar No. 446615)

                                                13
          Case 1:21-cv-02068 Document 2 Filed 08/02/21 Page 14 of 14




Fein & DelValle, PLLC
300 New Jersey Avenue, N.W., Suite 900
Washington, D.C. 20001
Phone: 202-465-8728
Email: bruce@feinpoints.com
Counsel for Plaintiffs




                                         14
